        Case: 1:20-cr-00199-BYP Doc #: 21 Filed: 04/02/20 1 of 10. PageID #: 70



                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                      )    CASE NO.: 1:20-cr-00199-BYP-1
                                                )
         Plaintiff,                             )    JUDGE BENITA Y. PEARSON
                                                )
 -vs-                                           )
                                                )    DEFENDANT’S EMERGENCY MOTION
 JASON TAYLOR,                                  )    FOR AMENDMENT OF ORDER OF
                                                )    DETENTION
         Defendant.                             )
                                                )
                                                )

        NOW COMES Defendant, Jason Taylor, by and through undersigned counsel, and

respectfully moves this Court pursuant to 18 U.S.C. § 3143, 18 U.S.C. § 3145(b) and Federal

Rule of Criminal Procedure 46 for immediate release in light of the increasingly dire COVID-19

coronavirus pandemic.

        The Bail Reform Act provides for the “temporary release” of a person in pretrial custody

“to the extent that the judicial officer determines such release to be necessary for preparation of

the person’s defense or for another compelling reason.” 18 U.S.C. § 3142(i). The health risk to

Defendant is heightened given the conditions at CCA as described in detail below, which

necessitates temporary release on bail until this pandemic has ended. Furthermore, pursuant to 18

U.S.C. § 3145(b), a defendant ordered detained by a magistrate judge may file a motion for

revocation or amendment of the detention order.

        During the period of release Mr. Taylor will reside with his wife and 5 children at 334

10th St., Elyria, Ohio 44035 and can be subject to home detention and GPS. Mr. Taylor suffers

from chronic medical conditions, acute lymphedema, diabetes and lung blood clots and has been

disabled for 5 years. Mr. Taylor had a Detention Hearing on March 20, 2020 before Judge
      Case: 1:20-cr-00199-BYP Doc #: 21 Filed: 04/02/20 2 of 10. PageID #: 71



Limbert where the court ordered Mr. Taylor detained. In the 13 days since the Detention

Hearing, infections from the Covid-19 pandemic have accelerated exponentially. While CCA has

not announced infections within the privately contracted institution, the information is either

being suppressed or it is only a matter of days or even hours before cases of the virus are

confirmed there.

                                                      Respectfully submitted,

                                                        /s/ - Michael J. Goldberg
                                                      MICHAEL J. GOLDBERG (0040839)
                                                      THE GOLDBERG LAW FIRM, LLC
                                                      323 Lakeside Avenue, Suite 450
                                                      Cleveland, OH 44113
                                                      Tel: 216-696-4514
                                                      Fax: 216-781-6242
                                                      goldberg@goldberg-lawfirm.com
                                                      Attorney for Defendant




                                                 2
      Case: 1:20-cr-00199-BYP Doc #: 21 Filed: 04/02/20 3 of 10. PageID #: 72




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been filed electronically

this 2nd day of April, 2020. Notice of this filing will be sent to all Parties by operation of the

Court’s ECF system. Parties may access this filing through the Court’s system.

                                                       /s/ - Michael J. Goldberg
                                                     MICHAEL J. GOLDBERG (0040839)
                                                     Attorney for Defendant




                                                3
       Case: 1:20-cr-00199-BYP Doc #: 21 Filed: 04/02/20 4 of 10. PageID #: 73




                                     MEMORANDUM IN SUPPORT

        This is not an ordinary request or one counsel anticipated making. However, given the

significant change in circumstances based on the Coronavirus the extraordinary relief request is

justified.

        Mr. Taylor’s release is warranted because the conditions of confinement at the CCA are

very likely to constitute a humanitarian crisis when the virus is introduced to the facility. Further,

while we do not dispute the seriousness of the offenses in this matter, it does not justify his

continued pretrial incarceration in light of the virus.

I.      THE CONDITIONS OF CONFINEMENT AT CCA ARE VERY LIKELY TO
        CONSTITUTE A HUMANITARIAN CRISIS WHEN THE VIRUS IS
        INTRODUCED TO THE FACILITY

        Mr. Taylor faces the grim threat of coronavirus within the correctional institution’s walls.

As of April 2, 2020, the new strain of coronavirus, which causes COVID-19, has infected over

956,000 people, leading to at least 48,000 deaths worldwide. 1 On March 11, 2020, the World

Health Organization officially classified COVID-19 as a pandemic.2 Governor DeWine has

declared a State of Emergency, issued a “stay in place” order, closed all public schools and




1
 Center for Systems Science and Engineering at Johns Hopkins University, Coronavirus COVID-
19 Global Cases Dashboard (April 2, 2020), at
 https://gisanddata.maps.arcgis.com/apps/opsdashboard/index.html#/bda75947
40fd40299423467b48e9ecf6.
2
  WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March 11, 2020)
https://bit.ly/2W8dwpS.

                                                   4
      Case: 1:20-cr-00199-BYP Doc #: 21 Filed: 04/02/20 5 of 10. PageID #: 74



shuttered dine-in restaurants and bars.3 Further the Bureau of Prisons has suspended all

visitation and inmate transfers.4

       Unfortunately, there have been reported cases of Coronavirus within the Bureau of

Prisons. Specifically, as of April 2, 2020, there are 57 confirmed cases in inmates and 37

confirmed cases in staff.5 Mr. Taylor and his fellow inmates will be particularly vulnerable

“when, not if” coronavirus comes to CCA. 6 Inmates will be 7 an “incubator” for the disease8

with “petri-like-conditions.”9 Conditions of pretrial confinement create the ideal environment for



3
  Stay at Home Order, Ohio Director of Health, Amy Acton, MD, MPH (Mar. 22, 2020)
https://coronavirus.ohio.gov/static/DirectorsOrderStayAtHome.pdf
4
  BOP Implementing Modified Operations (March 31, 2020)
https://www.bop.gov/coronavirus/covid19_status.jsp
5
  Bureau of Prisons COVID-19 Information (April 2, 2020) https://www.bop.gov/coronavirus/.
6
  Rich Schapiro, Coronavirus Could ‘Wreak Havoc’ on U.S. Jails, Experts Warn,
NBC        NEWS          (Mar.       12, 2020), https://www.nbcnews.com/news/us-
news/coronavirus-could-wreak-havoc-u-s-jails-experts-warn-n1156586 (“We’re in a very perilous
stage right now,” said Dr. Homer Venters, the former chief medical officer of the New York City
jail system. “It’s just a matter of time before we see cases inside jails and prisons.”).
7
  Rich Schapiro, Coronavirus Could ‘Wreak Havoc’ on U.S. Jails, Experts Warn,
NBC        NEWS          (Mar.       12, 2020), https://www.nbcnews.com/news/us-
news/coronavirus-could-wreak-havoc-u-s-jails-experts-warn-n1156586 (“We’re in a very perilous
stage right now,” said Dr. Homer Venters, the former chief medical officer of the New York City
jail system. “It’s just a matter of time before we see cases inside jails and prisons.”).
8
  Martin Kaste, Prisons and Jails Worry About Becoming Coronavirus
‘Incubators’, NPR (Mar. 13, 2020),
https://www.npr.org/2020/03/13/815002735/prisons-and-jails-worry-aboutbecoming-
coronavirus-incubators.
9
 P. Leila Barghouty, U.S. Prisons Are Not Ready for Coronavirus, THE OUTLINE (Mar. 6, 2020),
https://theoutline.com/post/8770/prison-coronaviruscovid-19-outbreak?zd=1&zi=oixu2i52; see
also Kaiser Health News, Could Coronavirus Cause a National Prison Lockdown?, U.S. NEWS
& WORLD REPORT (Mar. 13, 2020), at
https://www.usnews.com/news/healthiestcommunities/articles/2020-03-13/could-coronavirus-
cause-a-national-prisonlockdown (“Though small by comparison, the federal system sheds light
on issues many state, county and local officials are grappling with now. Because the facilities are
typically dense and crowded, they could become prime breeding grounds for the highly contagious
coronavirus.”); Chris Strohm, Prisons’ Coronavirus Risk Puts Justice Department Under
Pressure, BLOOMBERG (Mar. 12, 2020) (noting concerns that coronavirus outbreak “could spark

                                                 5
      Case: 1:20-cr-00199-BYP Doc #: 21 Filed: 04/02/20 6 of 10. PageID #: 75



the transmission of contagious disease. 10 Inmates cycle in and out of pretrial facilities from all

over the state and the country, and people who work in the facilities leave and return daily,

without screening. Incarcerated people have poorer health than the general population, and even

at the best of times, medical care is limited in detention centers. 11 Many people who are

incarcerated also have chronic conditions, like diabetes or HIV, which makes them vulnerable to

severe forms of COVID-19. According to public health experts, incarcerated individuals “are at

special risk of infection, given their living situations,” and “may also be less able to participate in

proactive measures to keep themselves safe”; “infection control is challenging in these

settings.”12 Outbreaks of the flu regularly occur in jails, and during the H1N1 epidemic in 2009,

many jails and prisons dealt with high numbers of cases.13 In China, officials have confirmed the

coronavirus spreading at a rapid pace in Chinese prisons, totaling 555 cases as of three weeks

ago.14 Secretary of State Mike Pompeo has called for Iran to release Americans detained there


riots”); Courtney Bublé, Federal Prison Employees and Others Question BOP’s Readiness for
Coronavirus, GOV. EXEC. (MAR. 11, 2020),
https://www.govexec.com/management/2020/03/federal-prison-employeesand-others-question-
bops-readiness-coronavirus/163692/ (“History has shown time and time again that the Federal
Bureau of Prisons has never been a proactive agency, but instead a reactive agency.”); Joshua
Eaton, Federal Prisons Don’t Have Coronavirus Test Kits for Inmates, ROLL CALL (Mar. 6,
2020), at https://www.rollcall.com/2020/03/06/federal-prisons-dont-havecoronavirus-test-kits-
for-inmates/ (“Federal prisons, whose inmates may be a high-risk population for a coronavirus
outbreak, do not have kits to test for the disease available.”).
10
   Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious Diseases
45(8):1047-1055, at https://doi.org/10.1086/521910.
11
   Laura M. Maruschak et al. (2015). Medical Problems of State and Federal Prisoners and Jail
Inmates, 2011-12. NCJ 248491. Washington, D.C.: U.S. Department of Justice, Bureau of Justice
Statistics, at https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf
12
   “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President Mike
Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts in the
United States,” (March 2, 2020), at https://bit.ly/2W9V6oS.
13
   Prisons and Jails are Vulnerable to COVID-19 Outbreaks, THE VERGE (Mar. 7, 2020), at
https://bit.ly/2TNcNZY.
14
  Alice Su and Emily Baumgartner, They Were Already in China’s Prisons. Now the Coronavirus
is There, Too, LOS ANGELES TIMES (Feb. 28, 2020), at https://www.latimes.com/world-

                                                   6
      Case: 1:20-cr-00199-BYP Doc #: 21 Filed: 04/02/20 7 of 10. PageID #: 76



because of the “deeply troubling” “[r]eports that COVID-19 has spread to Iranian prisons.”15

Courts across Iran have granted 54,000 inmates furlough as part of the measures to contain

coronavirus across the country. 16 And deadly prison riots have broken out in Italy over fears of

the virus’s spread through overcrowded facilities.17 Because of the increased risks posed to

prisoners, District Attorneys in New York and California have sought or agreed not to oppose the

release of vulnerable inmates and those facing low-level charges.18

       The detainees at CCA face especially high risk. The majority of the individuals

imprisoned there are housed in small cells with a shared toilet and sink, and eat meals and have

recreation with the other members of their pods. These dangerous conditions exacerbate what is

already a frightening and dire situation for the general population, and raise constitutional

concerns of cruel and unusual punishment, especially for prisoners who are at greater risk of




nation/story/2020-02-28/lawyers-activistspastors-uighurs-families-of-detainees-in-china-fear-
coronavirus-spreadoutbreak-in-camps-and-prisons. See also Rhea Mahbubani, Chinese Jails
Have Become Hotbeds of Coronavirus As More Than 500 Cases Have Erupted, Prompting the
Ouster of Several Officials, BUSINESS INSIDER (Feb. 21, 2020) at https://bit.ly/2vSzSRT.
15
   Jennifer Hansler and Kylie Atwood, Pompeo Calls for Humanitarian Release of Wrongfully
Detained Americans in Iran Amid Coronavirus Outbreak, CNN (Mar. 10, 2020), at
https://cnn.it/2W4OpV7.
16
   Claudia Lauer and Colleen Long, US Prisons, Jails On Alert for Spread of Coronavirus,
The Associated         Press (Mar. 7,        2020), at
https://apnews.com/af98b0a38aaabedbcb059092db356697.
17
   Death Toll Rises from Italy’s Coronavirus Prison Riots, REUTERS (Mar. 10, 2020), at
https://www.reuters.com/article/us-health-coronavirus-italyprisons/death-toll-rises-from-italys-
coronavirus-prison-riotsidUSKBN20X2DG.
18
   CORONAVIRUS: SENTENCED TO COVID-19, THE DAILY APPEAL (Mar. 12, 2020), at
https://theappeal.org/sentenced-to-covid-19/ (reporting that Brooklyn’s District Attorney has
asked New York Governor Andrew Cuomo to grant emergency clemency to elderly and sick
prisoners); Darwin Bond Graham, San Francisco Officials Push to Reduce Jail Population to
Prevent Coronavirus Outbreak, THE DAILY APPEAL, at https://theappeal.org/coronavirus-san-
francisco-reduce-jail-population/ (Mar. 11, 2020) (reporting that San Francisco’s District
Attorney has instructed prosecutors not to oppose motions for release of pre-trial detainees facing
misdemeanor or drug-related felony charges unless they pose a danger to public safety).

                                                  7
      Case: 1:20-cr-00199-BYP Doc #: 21 Filed: 04/02/20 8 of 10. PageID #: 77



contracting lethal infections like the novel coronavirus due to factors such as age or pre-existing

medical conditions. See Estelle v. Gamble, 429 U.S. 97, 104–05 (1976)

        A “judicial officer may, by subsequent order, permit the temporary release of the person,

in the custody of a United States marshal or another appropriate person, to the extent that the

judicial officer determines such release to be necessary for preparation of the person's defense or

for another compelling reason.” 18 U.S.C. § 3142(i). The circumstances that existed when Mr.

Taylor was ordered detained have now changed. There is a pandemic that poses a direct risk that

is far greater if he continues to be detained during this public health crisis.

        Liberty is the norm and “detention prior to trial or without trials is the carefully limited

exception.” United States v. Salerno, 481 U.S. 739, 755 (1987). One charged with a crime is,

after all, presumed innocent. Stack v. Boyle, 342 U.S. 1, 4 (1951). A single individual

unnecessarily detained before trial is one individual too many, and the increasing use of the

practice places tremendous wear on our constitutional system. United States v. Montalvo-

Murillo, 495 U.S. 711, 723–24 (1990) (Stevens, J., dissenting, joined by Brennan and Marshall,

JJ.). Due to the crucial interests involved, it follows that a “case-by-case” approach is required at

any stage of the case in assessing the propriety of pretrial detention. See United States v.

Gonzales Claudio, 806 F.2d 334, 340 (2d Cir. 1986) (discussing due process analysis for

evaluating propriety of prolonged pretrial detention, and the interests at stake) (citations

omitted), cert. dismissed sub nom., Melendez-Carrion v. United States, 479 U.S. 978 (1986).

        The courts have long recognized that there is no greater necessity than keeping a

defendant alive, no matter the charge. As Judge Weinstein held, “We do not punish those who

have not been proven guilty. When we do punish, we do not act cruelly. Continued

incarceration of this terminally ill defendant threatens both of these fundamental characteristics


                                                   8
      Case: 1:20-cr-00199-BYP Doc #: 21 Filed: 04/02/20 9 of 10. PageID #: 78



of our democracy.” United States v. Scarpa, 815 F.Supp.88 (E.D.N.Y. 1993) (pretrial defendant

with AIDS facing murder charges released on bail because of the “unacceptably high risk of

infection and death on a daily basis inside the MCC”).

       This Court should consider the “total harm and benefits to prisoner and society” that

continued pretrial imprisonment of Mr. Taylor will yield, relative to the heightened health risks

posed to him during this rapidly encroaching pandemic. See Davis v. Ayala, 135 S. Ct. 2187,

2209 (2015) (Kennedy, J., concurring) (calling for heightened judicial scrutiny of the projected

impact of jail and prison conditions on a defendant); United States v. Mateo, 299 F. Supp. 2d

201, 212 (S.D.N.Y. 2004) (reducing sentence where defendant’s pretrial conditions were

“qualitatively more severe in kind and degree than the prospect of such experiences reasonably

foreseeable in the ordinary case”).

       Mr. Taylor is currently scheduled for trial on May 15, 2020. Allowing him the

opportunity to return home to his family, under any conditions imposed by this Honorable Court,

is appropriate so that his health is better protected and he may help support his family during this

pandemic while awaiting trial. Mr. Taylor understands that he would have to comply with any

conditions if released by this Court and appear as ordered.

       Wherefore, for the foregoing reasons, it is respectfully requested that this Honorable

Court issue and Order, pursuant to 18 U.S.C. § 3143, 18 U.S.C. § 3145(b) and Federal Rule of

Criminal Procedure 46, for immediate release of Jason Taylor in light of the increasingly dire

COVID-19 coronavirus pandemic.

                                                      Respectfully submitted,

                                                        /s/ - Michael J. Goldberg
                                                      MICHAEL J. GOLDBERG (0040839)
                                                      THE GOLDBERG LAW FIRM, LLC
                                                      323 Lakeside Avenue, Suite 450


                                                 9
Case: 1:20-cr-00199-BYP Doc #: 21 Filed: 04/02/20 10 of 10. PageID #: 79



                                        Cleveland, OH 44113
                                        Tel: 216-696-4514
                                        Fax: 216-781-6242
                                        goldberg@goldberg-lawfirm.com
                                        Attorney for Defendant




                                   10
